DETAILED ACTION
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. James Merrick on 2/22/2021.
The application has been amended as follows: 

With regard to claim 1, please replace “wherein the first data line and the second data line are parallel to each other and are disposed at different heights.” as recited at the last two lines with the following:
“wherein the first data line and the second data line are parallel to each other and one of the first data line and the second data line is disposed above the shielding layer and the other of the first data line and the second data line is disposed below the shielding layer.”

With regard to claim 11, please replace “wherein the two adjacent data line are at different heights.” as recited at the last line with the following:
“wherein one of the two adjacent data lines is disposed above the shielding layer and the other of the two data lines is disposed below the shielding layer.”
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Rejoinder
Claims 1-3, 5-13, 15-20 are allowable. Claims 4 and 14, previously withdrawn from consideration as a result of a restriction requirement, requires all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions of embodiment 1 as shown in fig. 10 and embodiment 2 as shown in fig. 11, as set forth in the Office action mailed on 10/30/2020, is hereby withdrawn and claims 4 and 14 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER’S REASON FOR ALLOWANCE
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Allowable subject matter has been indicated because the closest prior art references of record, Park (US PGPub 2016/0163780), either alone or in combination, fails to teach or fairly suggest the feature:
“the first data line and the second data line are parallel to each other and one of the first data line and the second data line is disposed above the shielding layer and the other of the first data line and the second data line is disposed below the shielding layer”.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSE Y MIYOSHI whose telephone number is (571)270-1629.  The examiner can normally be reached on M-F, 8:30AM-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571) 270-5484.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JESSE Y MIYOSHI/
Primary Examiner, Art Unit 2822